Citation Nr: 1043242	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  09-45 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for residuals of an injury to 
the right wrist currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel

INTRODUCTION

The Veteran served on active duty from July 1951 to July 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in September 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks an increased rating for his service-connected 
right wrist disability.  Unfortunately, a remand is required in 
this case.  Although the Board sincerely regrets the delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every possible 
consideration.

At his September 2010 hearing, the Veteran testified that his 
residuals of an injury to the right wrist had worsened since the 
last examination.  He stated that his wrist has significant pain.  
He is not able to move it much or hold things.  He has difficulty 
writing and dressing.  He uses a wrist brace when he leaves the 
house.  The Veteran also stated that his physician recommended 
fusion of the wrist.  

The last VA compensation examination of the Veteran's residuals 
of an injury to the right wrist was conducted in December 2008.  
The Board notes further that the Veteran's claims file was not 
present at that examination, or any of his prior VA examinations.  
A Veteran is entitled to a new examination where there is 
evidence that the condition may have worsened since the last 
examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given that nearly two 
years have passed since the last VA compensation examination, the 
Veteran should be afforded another examination to assess the 
current nature and severity of his service-connected disability.  

In addition, since the last examination there is an indication of 
neurologic involvement in the right wrist.  A June 2009 treatment 
record shows a diagnosis of right wrist carpal tunnel syndrome.  
In light of this evidence, further medical opinion is necessary 
to adequately address the nature and severity of objective 
neurological impairment, if any, that is manifested in the 
Veteran's right wrist as a result of his service-connected right 
wrist disability. 

Since the claims file is being returned, it should be updated to 
include any relevant VA outpatient treatment records since 
January 23, 2008.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should associate with the claims 
folder any relevant VA medical records that 
are dated from January 23, 2008.  If there 
are no such additional records, a notation 
should be made in the file.   

2.  After the above development is completed, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
Veteran to undergo an examination of the 
right wrist.  The examiner should review the 
claims folder and note such review in the 
examination report or in an addendum.  All 
indicated tests and studies should be 
performed, including X-rays, and the examiner 
should review the results of any testing 
prior to completion of the report.  

The examination is asked to assess the 
severity of the Veteran's service-connected 
right wrist injury which should include a 
discussion about the ranges of motion of the 
right wrist, including whether any ankylosis 
is present and, if so, the degree thereof.  
All limitation of function must be 
identified.  The examiner must provide a 
complete rationale for any stated opinion.

The examiner should address the nature and 
severity of any neurological impairment found 
in the right wrist and right upper extremity.  
Indicate whether it is associated with the 
service-connected residuals of an injury to 
the right wrist.  The examiner's attention is 
directed to the recent private medical 
records indicating that the Veteran has 
carpal tunnel syndrome in his right wrist.  
The examiner must provide a complete 
rationale for any stated opinion.

3.  After undertaking any other development 
deemed appropriate the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case and 
afforded an opportunity to respond before the 
record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


 
